Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-11 Filed: 03/02/19 Page: 1 of 2 PAGEID #:
                                    19800




                      EXHIBIT I
                               Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-11 Filed: 03/02/19 Page: 2 of 2 PAGEID #:
                                                                   19801


                                                                                         Election Results                                                                                         Voting Age Populations
                         10 Governor         I     10 Att. Genera l    I      08 President       I     06 Att. General     I       06 Aud itor        I      04 President
         District     Kasich    I Strickland I   DeWine   I  Cordray   I   McCain   I   Obama    I   Mont.    I   Dann     I   Taylor   I    Sykes    I    Bush    I   Kerry    PVI   White I Hispanic  I
                                                                                                                                                                                                       Black       I     Asian   IAmlndian
2- Schmidt           54.81%     1 41.58%_ 1      5~69%    1   39.95%   I   53.99%   I   44.59%   I   54.48%   I   45.51%   I   57.85%   1   42 .14%   1   59.27%   1   40.29%   R+8   88.52% 1 1.35% 1 8.48%       1     1.21%   1 0.25%


County              Population % of District
Hamilton              294,036      40.78%
Clermont              197,363      27.37%
Clinton                42,040       5.83%
Brown                  44,846       6.22%
Adams                  28,550      3.96%
Pike                   28,709      3.98%
Ross                   43,589      6.05%
Scioto                 41,898      5.8 1%
Total                 721,031




                                                                                                                                                                                                 Plaintiffs' Trial
                                                                                                                                                                                                     Exhibit
                                                                                                                                                                                                    P606
                                                                                                                                                                                                Case No. 1:18-cv-00357




                                                                                                                                                                                                    EXHIBIT




                                                                                                                                                                                                                                 REV _00000024
